Citation Nr: 0910370	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-28 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1977 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2003 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Paul, Minnesota, which denied 
the Veteran's claim for service connection for pes planus.  

In August 2005, a hearing was held at the St. Paul RO.  A 
transcript of that hearing has been associated with the 
claims folder. 


FINDING OF FACT

The Veteran's bilateral pes planus pre-existed his active 
military service and did not worsen therein.  


CONCLUSION OF LAW

The Veteran's bilateral pes planus was neither incurred in, 
nor aggravated by, active military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.304(b) (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated March 
2007.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b) (2008). 

The Board notes that although the Veteran received the 
required notification pursuant to the Pelegrini II, VA did 
not provide such notice prior to the RO decision that is the 
subject of this appeal.  The U.S. Court of Appeals for the 
Federal Circuit recently held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error.  VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the Board notes that the Veteran was 
notified of the requirements under Pelegrini II in the June 
2004 Statement of the Case ("SOC").  He was advised of the 
evidence necessary to establish service connection that he 
was expected to provide and that VA would provide and was 
asked to provide any evidence in his or her possession that 
pertained to his claim.  His claim was subsequently 
readjudicated in Supplemental Statements of the Claim 
("SSOCs") dated July 2004, January 2007 and June 2007.  The 
Board finds that the Veteran was essentially provided all 
information necessary for a reasonable person to understand 
what evidence and/or information was necessary to 
substantiate his claim for service connection.  The record 
also reflects that the Veteran has otherwise had a meaningful 
opportunity to participate in the development of his claim.  
Therefore, the Board concludes that the Veteran is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders, supra.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

        b.) Duty to Assist

With regard to the duty to assist, the claims folder contains 
the Veteran's service treatment records, service personnel 
records, VA medical center ("VAMC") and private physician 
treatment records, Social Security Administration ("SSA") 
medical records and a VA medical examination report dated 
November 2008.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (2008).  Only such conditions as are 
recorded in entrance examination reports are to be considered 
as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
The burden is on VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

A pre-existing injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
opposed to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).

III. Analysis

The Veteran seeks service connection for bilateral pes planus 
(flat feet), which he claims was caused by marching during 
his six months on active duty service.   Specifically, 
although he acknowledges that his condition pre-dated 
service, he claims that it was aggravated beyond its normal 
progression.  (See Appellant's brief, February 2009; letter 
from Veteran, March 2005.)  

As an initial matter, the Board notes that, during his June 
1976 service enlistment examination, it was specifically 
noted that he had "asymptomatic pes planus."  For this 
reason, the Board notes that it is evident that the Veteran 
had preexisting bilateral pes planus and that such condition 
was "noted" upon entrance into service.  Crowe v. Brown, 
supra.  As such, the presumption of soundness does not 
attach, and need not be rebutted.  See VAOPGCPREC 3- 2003, 69 
Fed. Reg. 25178 (2004).  

As to treatment that occurred in service, the Board notes 
that the Veteran did complain of foot problems on several 
occasions.  For example, in May 1977, the Veteran was seen in 
the podiatry clinic complaining of "CSF"; he was advised to 
soak his feet.  In September 1977, he went to the troop 
medical clinic with complaints of calluses on his feet.  He 
was referred to the podiatry clinic, where he was seen a few 
days later complaining of dry lesions between his toes.  The 
diagnosis was tinea pedis (athlete's foot).  He went to the 
podiatry clinic again in September 1977 with complaints of a 
corn on his toe, which was treated with debridement.  In 
October 1977, he was discharged due to lack of motivation and 
discipline.  Although the Veteran later claimed that he had 
been "beaten and dragged" by a drill sergeant because he 
could not march due to his foot condition (see letter, March 
2005), there was no mention in the service records of any 
physical problems causing or related to his discharge.  
During his October 1977 discharge examination, it was again 
noted that he had asymptomatic pes planus.  On the 
accompanying medical history form, he noted that he had foot 
trouble, but wrote that he was "in good physical 
condition." 

The claims folder indicates that following service, the 
Veteran began receiving treatment for chemical dependency.  
(See SSA disability report, December 1990.)   An April 1994 
private examination record noted that he was able to walk on 
his toes and heels without any problems.  (See treatment 
record, Noran Neurological Clinic, April 1994.)  In August 
1995, SSA determined that he had alcoholism; he was 
subsequently granted SSA disability benefits for mental 
disorders.  There was no mention, however, of any foot 
problems in his SSA medical records.  A 1996 VAMC examination 
record indicates that he had no abnormalities of the 
extremities; ambulation was noted as "smooth and 
coordinated."  (See VAMC treatment record, October 1996.)  

The evidence of record reveals that the Veteran neither 
complained of, nor sought treatment for, any foot problems 
until March 2003, when he was seen at the St. Cloud, 
Minnesota VAMC for an evaluation of his foot condition.  (See 
VAMC treatment record, March 3, 2005.)  He told the examining 
physician, Dr. J.S., that he had experienced pain upon 
standing or walking beginning in military service.  He said 
that during that time, his feet would become extremely 
painful and swollen after being on his feet for four or five 
hours.  He said that the condition had become progressively 
worse and that now he was unable to stand for more than two 
to three hours without developing pain and swelling.  Dr. 
J.S. diagnosed him with bilateral pes planus valgus deformity 
with painful symptoms, mainly within the medial arch, and 
casted him for orthotics.  He also noted that the Veteran 
requested that he write a letter to assist him in 
establishing his service connection claim for pes planus.  
The following day, Dr. J.S. wrote a letter in which he stated 
that the Veteran had a long-standing history of bilateral 
flat foot deformities beginning during military service, and 
essentially repeated his examination findings.  He concluded 
by stating "[i]t is my opinion that [the Veteran] has had 
flat foot deformity since childhood and the condition was 
likely made worse during his time of military service."  
(Dr. J.S. letter, March 4, 2003.) 

In March 2004, Dr. J.S. noted that the Veteran's current 
orthotics were not functioning properly, and recast him for a 
different pair. 

In April 2004, Dr. J.S. wrote a second opinion letter for the 
Veteran.  He noted that while he could not comment on the 
Veteran's service records because he did not have access to 
them, he wrote:

I can offer the opinion that he may have been 
asymptomatic, at the time of his military 
discharge, and still have aggravated a 
previously existing flat foot deformity.  [The 
Veteran stated that] he was held out of 
strenuous activity, prior to discharge, due to 
foot pain from pes planus.  Due to his young 
age at the time, it is possible that his 
symptoms abated during this time of rest, and 
that his feet were painless, at the time of his 
discharge medical examination.  Again, having 
not seen the Veteran's medical records, I 
cannot comment upon any specific foot injury, 
or the lack of continuing medical treatment, 
for his foot condition, post-military service....

(Letter from Dr. J.S., April 20, 2004.)

Throughout 2004, the Veteran was treated for 
psychological/psychiatric problems at the VAMC.  On several 
occasions, it was noted that he had pes planus.  (See, e.g., 
VAMC mental health treatment records July 28, August 23 and 
August 27, 2004.)  Although he claimed again that his 
condition had existed since military service, and had become 
worse during that time, none of the practitioners commented 
or provided an independent opinion concerning when his 
condition actually began or whether it had been aggravated 
during service.  Moreover, during several visits, it was 
noted that he had a normal gait and had no trouble walking.  
(See, e.g., VAMC mental health treatment, July 28, August 12, 
August 27, 2004.)

In August 2005, the Veteran testified at a VA hearing at the 
St. Cloud RO.  He testified that his feet began to bother him 
almost immediately after entering service.  He claimed that 
although he complained to his superiors of pain in his feet 
after marching, they did not initially permit him to go on 
sick call or be examined by a physician.  He further stated 
that when he was finally examined, he was forced to return to 
regular duty.  Despite his claim that SSA added his bilateral 
pes planus as a disability during a reexamination, SSA 
records, which confirmed a continuance of his social security 
disability insurance ("SSDI"), indicated a primary 
diagnosis of affective mood disorders, and a secondary 
diagnosis of substance addiction disorder (alcohol).  (See 
SSA Form 833, March 2005.)

In October 2007, Dr. J.S. wrote a third letter concerning the 
Veteran's bilateral pes planus.  He noted that he had now 
reviewed the Veteran's medical records and opined that the 
treatment that he sought during military service "directly 
correlates" to his pes planus deformity.  He added "[t]he 
fact that [the Veteran] was seen that many times in that time 
frame during his service for foot-related problems ... shows 
aggravation."

In November 2008, the Veteran underwent a VA medical 
examination.  The examiner noted that he had reviewed the 
complete claims folder, including the Veteran's service 
personnel and treatment records, post-service medical 
treatment records, SSA records and opinion letters from Dr. 
J.S.  The Veteran claimed that his feet became painful 
because of long marches in service without any arch supports.  
The Veteran further claimed that he had been on Social 
Security Disability Insurance ("SSDI") since 1993 due to 
depression and his foot condition.  He also reported having 
been in several motor vehicle and bike accidents, but said 
that he had never injured his feet.  Upon physical 
examination, it was noted that he had tenderness of the 
dorsum of both feet, mild tenderness of the medial 
longitudinal arch and metatarsal heads.  He also had 
decreased sensation in the "stocking-glove" distribution.  
The VA examiner diagnosed mild osteoarthritis of the first 
metatarsophalangeal joints, including mild hypertrophic 
changes of the first metatarsal sesamoid bones; otherwise, 
unremarkable.  Based on his very thorough review, he 
concluded that the Veteran had had asymptomatic pes planus at 
service induction and at discharge, and opined that his pes 
planus was not due to, caused by, or the result of his 
military service.  He noted that it was documented in his 
service treatment records that he had pes planus that was 
asymptomatic during his June 1976 medical examination, 
several months prior to entering service.  He added "[i]n my 
medical opinion, his asymptomatic pes planus did not progress 
beyond normal progression, and it was not aggravated beyond 
normal progression as a result of his very short military 
service of six and a-half months."  With regard to the 
opinion letters from Dr. J.S., the VA examiner wrote:

I do not concur with his opinion that the 
Veteran, who spent just over six months in the 
service, sustained aggravation to his pre-
existing asymptomatic pes planus more than the 
normal progression.  He was not seen by a 
podiatrist until 26 years later, after he 
gained substantial weight and after he had 
chronically abused his body with excessive 
amounts of neurotoxic substances, including 
crack cocaine and alcohol.

(See VA examination report, November 2008.)  He 
added that the Veteran had not been seen by Dr. 
J.S., or any other podiatrist, for well over two 
decades.

The VA examiner made several other observations, including 
noting (1) that the Veteran's early discharge from service 
was based on psychological issues and that there was no 
indication that a foot condition played any part in his 
discharge; (2) that the Veteran was 5'8" inches tall, with a 
weight of 147 pounds at the time of discharge, and 221.4 
pounds during the VA examination.  He noted that obesity is a 
contributing factor in lower extremity joint and back pain; 
(3) that excessive consumption of alcohol and cocaine over 
the course of many years are both associated independently 
with peripheral neuropathy, and that the Veteran had taken 
both substances in combination in large amounts over the 
course of many years, and his physical examination was 
consistent with peripheral neuropathy with decreased 
sensation in his lower extremities to light touch and cold 
sensation; (4) that there was no evidence of a chronic 
condition related to the Veteran's feet.  He noted that the 
Veteran's first podiatry consultation was some 26 years after 
separation from service, and that medical records at that 
time indicated that he was actively involved in sports, 
including basketball, hiking and bowling.  He further noted 
that the substantial amount of time following service before 
he sought medical treatment for his feet suggested that he 
could have sustained an injury to his feet in his motor 
vehicle and bike accidents; (5) that multiple medical records 
noted that the Veteran had a normal gait, and that a 1995 VA 
hospital record, in which the Veteran was treated for 
chemical dependency, indicated a normal admission examination 
with normal balance, gait and reflexes, and that he was 
subsequently discharged with a work approval with no physical 
limitations; and (6) that a letter from the Veteran's brother 
(in which he wrote that following service, the Veteran could 
no longer stand, walk or wear shoes without being in great 
pain) (See letter, October 2003) was in his medical opinion, 
"suspect."    

Based on a review of the complete evidence of record, the 
Board finds that the credible evidence of record does not 
establish that the Veteran's preexisting bilateral pes planus 
underwent an increase in severity during service.  As 
previously discussed, the presumption of aggravation is 
applicable only if the pre-service disability underwent an 
increase in severity during service.  Hunt v. Derwinski, 
supra, at 296.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (2008).  

As noted above, the Veteran's service enlistment examination, 
performed some 10 months prior to his April 1977 enlistment, 
clearly indicated that he had asymptomatic pes planus.  
During service, he was seen in the podiatry clinic three 
times for various foot complaints, including "CSF," 
athlete's foot and a corn on one toe.  However, none of the 
clinical notes regarding these complaints specifically 
reference pes planus, and, during his service discharge 
examination in October 1977, it was again noted that he had 
asymptomatic pes planus.  Following service, the Veteran did 
not seek treatment for his bilateral pes planus until 2003, 
some 26 years after service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In the instant case, the 
amount of time that passed between service and the first 
documented treatment or complaint of record of pes planus, or 
its related symptoms, is evidence that weighs against the 
Veteran's claim.  

Furthermore, despite the Veteran's assertion of a worsening 
of his condition during service and over the course of the 
years following service, his post-service medical treatment 
records repeatedly revealed that as late as 1994, he had a 
normal gait and no trouble walking.  The Board further notes 
that despite the Veteran's recent assertions that he was 
receiving SSDI for his bilateral pes planus, SSA concluded 
that the evidence did not show significant limitation due to 
problems with his feet, that there had actually been no 
allegations by the Veteran of physical problems in pursing 
his claim for SSA benefits, and that he was able to work 
without restriction.  (See SSDI letter, January 1996; SSA 
impairment findings, December 1995.)  These records clearly 
confirm that the Veteran claimed to SSA that he had been 
disabled due to drug addiction.  (See SSA Form 3368, February 
1995.)  VAMC treatment records from November 1994 similarly 
show that other than reporting having undergone a knee 
operation earlier that year, he denied having any other 
medical problems.  

Other medical records also contain information that conflicts 
with the Veteran's recent reports of worsening symptomatology 
during and ever since service.  As observed by the VA 
examiner, medical records reveal that the Veteran remained 
actively involved in sports, including basketball, hiking and 
bowling, and multiple medical records through the 1990's 
reveal that the Veteran had a normal gait on physical 
examination.  In particular, a 1995 VA hospital record, in 
which the Veteran was treated for chemical dependency, 
indicated a normal admission examination with normal balance, 
gait and reflexes, and that he was subsequently discharged 
with a work approval with no physical limitations.

Given the specific clinical finding at separation that his 
bilateral pes planus remained asymptomatic, as well as the 
ample medical records reflecting no complaints or 
difficulties with respect to his feet for more than two 
decades after service, the Board finds the Veteran's recent 
assertions that his pes planus increased in severity in 
service to not be credible.  Similarly, given the ample 
medical records reflecting no foot difficulties for more than 
two decades service, the Board also considers the October 
2003 letter submitted by the Veteran's brother, in which he 
stated that the Veteran's pes planus was worsened by service 
to such a degree as to prevent him from standing, walking, or 
wearing shoes without experiencing great pain, to also not be 
credible.  

The Board has also considered the opinion letters from Dr. 
J.S., wherein he opined that the Veteran's bilateral pes 
planus was aggravated by service.  However, the Board notes 
that while professional medical opinions must be considered, 
the Board is not bound to accept the opinions of physicians 
whose diagnoses or opinions are based on a medical history 
provided by a veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (the mere transcription of a claimant's 
statements regarding medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  
Although the Board may not disregard a favorable medical 
opinion solely on the rationale that it was based on a 
history given by a veteran (Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005)), reliance on a veteran's statements renders 
a medical opinion not credible if the Board rejects the 
statements of the veteran as lacking credibility.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  

In this case, as discussed in detail above, the Board has 
found the Veteran's lay assertions of a worsening of his 
symptoms during service to not be credible.  Consequently, 
the Board finds the opinion letters of Dr. J.S., which are 
based primarily on the Veteran's description of his history, 
to be of no probative value.

The Board places much more probative weight on the November 
2008 report of the VA examiner.  The examiner not only 
reviewed the Veteran's service treatment and personnel 
records, but also thoroughly reviewed all of his post-service 
medical records and provided clear and concise explanations, 
including point-by-point reasons and bases, for why he 
believed that the Veteran's foot disorder was not aggravated 
during service.  This included noting that the Veteran's 
early discharge involved behavioral issues and had nothing to 
do with his feet, the Veteran's substantial weight gain since 
service, his excessive use of cocaine and alcohol, which he 
noted to be consistent with peripheral neuropathy and the 
Veteran's current symptoms of decreased sensation in his 
lower extremities, and the 26-year absence of medical 
treatment for his feet following military service.  Although 
the VA examiner considered the Veteran's lay report 
concerning the alleged aggravation of his bilateral pes 
planus, he nonetheless concluded that there was no objective 
evidence to support his contentions, and, in fact, there was 
substantial evidence supporting a conclusion that no 
worsening or aggravation occurred.

In summary, the Board finds that preponderance of the 
credible and probative evidence establishes the Veteran's 
pre-existing bilateral pes planus did not undergo an increase 
in disability during service, and was not otherwise 
aggravated by service.  As the disability underwent no 
increase in severity during service, aggravation may not be 
conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the "benefit-of-the-doubt" 
rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there 
is not an approximate balance of evidence, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


